UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 oTRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number: 000-53744 Single Touch Systems Inc. (Exact name of small business issuer as specified in its charter) Delaware 13-4122844 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 2235 Encinitas Blvd., Suite 210 Encinitas, California 92024 (Address of principal executive offices) (760) 438-0100 (Registrants telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). x Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company; as defined within Rule 12b-2 of the Exchange Act. o Large accelerated filer o Accelerated filer o Non-accelerated filer x Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yes x No The number of shares outstanding of each of the issuer's classes of common equity as of March 31, 2011: 128,222,670 shares of common stock 1 Table of Contents Contents Page Number PART I FINANCIAL INFORMATION 3 Item 1 Interim Financial Statements March 31, 2011 3 Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statement of Operations 5 Condensed Consolidated Statement of Cash Flows 6 Notes to the Interim Financial Statements 9 Item 2 Management's Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3 Quantitative and Qualitative Disclosures About Market Risk 24 Item 4 Controls and Procedures 24 PART II OTHER INFORMATION Item 1 Legal Proceedings 25 Item1A Risk Factors 25 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 3 Defaults Upon Senior Securities 25 Item 4 (Removed and Reserved) 25 Item 5 Other Information 25 Item 6 Exhibits 26 SIGNATURES 26 2 Table of Contents PART I – FINANCIAL INFORMATION Item 1 – Interim Financial Statements March 31, 2011 SINGLE TOUCH SYSTEMS INC. CONDENSED CONSOLIDATED BALANCE SHEETS March 31, September 30, (Unaudited) Assets Current assets Cash and cash equivalents $ $ Accounts receivable - trade Accounts receivable - related party Prepaid expenses - other Total current assets Property and equipment, net Other assets Capitalized software development costs, net Intangible assets: Patents, net Patent applications cost Deposits and other assets Total other assets Total assets $ $ The accompanying notes are an integral part of these financial statements 3 Table of Contents SINGLE TOUCH SYSTEMS INC. CONDENSED CONSOLIDATED BALANCE SHEETS - continued March 31, September 30, (Unaudited) Liabilities and stockholders'equity Current liabilities Accounts payable and accrued expenses $ $ Accrued compensation Accrued compensation - related party - Current obligation on patent acquisitions Convertible debentures - related parties, including accrued interest, net of discounts Total current liabilities Long-term liabilities Obligation on patent acquisitions - Total liabilities Stockholders' equity Preferred stock,$.0001 par value; 5,000,000 shares authorized; none outstanding - - Common stock, $.001 par value; 200,000,000 shares authorized; 128,222,670 shares issued and outstanding as of March 31, 2011 and 123,676,892 shares issued and outstanding as of September 30, 2010 Additional paid-in capital Accumulated deficit ) ) Common stock subscriptions receivable ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these financial statements 4 Table of Contents SINGLE TOUCH SYSTEMS INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS For the Three Months Ended For the Six Months Ended March 31, March 31, (Unaudited) (Unaudited) (Unaudited) (Unaudited) Revenue Wireless applications $ Royalties and application costs ) Operating Expenses Research and development Stock based compensation - non employees - - - Compensation expense Depreciation and amortization General and administrative Total operating expenses Loss from operations ) Other Income (Expenses) Changes in fair value of derivative and warrant liability - - Loss on settlement of indebtedness - ) ) ) Interest expense ) Net income (loss) before income taxes ) ) ) Provision for income taxes - - ) ) Net income (loss) $ ) $ $ ) $ ) Basic and diluted loss per share $ ) $ $ ) $ ) Weighted average shares outstanding See accompanying notes. 5 Table of Contents SINGLE TOUCH SYSTEMS INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS For the Six Months Ended March 31, (Unaudited) (Unaudited) Cash Flows from Operating Activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Amortization of discount on on convertible debt - Depreciation expense Amortization expense - software development costs Amortization expense - patents Provision for bad debts - Loss on settlement of indebtedness Stock based compensation (Increase) decrease in assets (Increase) decrease in accounts receivable ) ) (Increase) decrease in prepaid expenses (Increase) decrease in deposits and other assets ) - Increase (decrease) in liabilities Increase (decrease) in accounts payable ) ) Increase (decrease) in payroll taxes payable - Increase (decrease) in accrued compensation ) Increase (decrease) in accrued compensation due related party - Increase (decrease) in accrued expenses ) Increase (decrease) in accrued interest Increase (decrease) in deferred income - Increase (decrease)in derivative liability - ) Net cash used in operating activities ) ) Cash Flows from Investing Activities Purchase of property and equipment ) ) Purchase of patent and patent applications ) ) Capitalized software development costs ) ) Net cash used in investing activities $ ) $ ) See accompanying notes. 6 Table of Contents SINGLE TOUCH SYSTEMS INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS - continued For the Six Months Ended March 31, (Unaudited) (Unaudited) Cash Flows from Financing Activities Proceeds from issuance of common stock $ $ Fees paid pursuant to a warrant settlement ) - Proceeds received from related parties - Repayments on related party loans ) ) Principal reduction on notes payable ) ) Proceeds from issuance of convertible debt - Net cash provided by (used in) financing activities ) Net increase (decrease) in cash ) Beginning balance - cash Ending balance - cash $ $ Supplemental Information: Interest expense paid $ - $ Income taxes paid $ $ Non-cash investing and financing activities: During the six months ended March 31, 2011, the Company issued 722,094 sharesof its common stock through the cashless exercise of 800,000 warrants. During the six months ended March 31, 2011, the Company issued 723,684 sharesof its common stock through a settlement with a former Note holder as to the number of shares he was entitled to in the original conversion of his note. The Company recognized a loss of $651,315 on the issuance of the 723,684 shares. During the six months ended March 31, 2011, the Company issued 3,000,000 sharesof its common stock to its President as compensation. The shares were valued at $2,700,000 and charged to operations as compensation expense. 7 Table of Contents Non-cash investing and financing activities (continued): During the six months ended March 31, 2011, the Company charged $465,214 to equity relating to the amortization of discounts on related party convertible debt (See Note 9). During the six months ended March 31, 2010, the Company issued 290,000 shares in cancellation of legal and accounting fees due totaling $122,000. The shares were valued at their respective market value on date of issuance and the Company recognized a loss on the settlement ofdebt in the amount of $45,580. During the six months ended March 31, 2010 the company recorded $500,000 discount related to the Beneficial Conversion Feature of the underlying convertible note. During the six months ended March 31, 2010, the company issued 12,394,589 shares of its common stock for $3,980,500 in cash and a subscription receivable for $55,500 that was received in April 2010. During the six months ended March 31, 2010 the company issued 50,000 shares of its common to a Director through the exercise of an option. The shares were issued pursuant to a subscription receivable in the amount of $500. During the six months ended March 31, 2010, the Company charged $616,702 to equity relating to the amortization of discounts on related party convertible debt (See Note 9). 8 Table of Contents Single Touch Systems Inc. Single Touch Systems Inc. Notes To Condensed Consolidated Financial Statements March 31, 2011 (Unaudited) 1. Organization, History and Business Single Touch Systems Inc. (“the Company”) was incorporated in Delaware on May 31, 2000, under its original name, Hosting Site Network, Inc.On May 12, 2008, the Company changed its name to Single Touch Systems Inc. On July 24, 2008, the Company acquired all of the outstanding shares of Single Touch Interactive, Inc. (“Interactive”), a company incorporated in the state of Nevada on April 2, 2002, in exchange for issuing 42,967,554 shares of its common stock. For financial reporting purposes, the acquisition was treated as a reverse acquisition whereby Interactive’s operations continue to be reported as if it had actually been the acquirer. Assets and liabilities continue to be reported at Interactive’s historical cost, as the Company had nominal assets, liabilities and operations before the reverse acquisition. The Company develops software applications utilized by end users in downloading images, ringtones, games, and other content into their cell phones and other wireless communication devices. On May 27, 2008, Interactive effected a 1-for-2 reverse split of its common stock.All references in the accompanying financial statements to the number of shares outstanding and per-share amounts have been restated to reflect this stock split. Basis of Presentation The accompanying unaudited condensed consolidated financial statements contain all adjustments (consisting only of normal recurring adjustments) which, in the opinion of management, are necessary to present fairly the financial position of the Company as ofMarch 31, 2011, and the results of its operations and cash flows for the three months and six months ended March 31, 2011 and 2010. Certain information and footnote disclosures normally included in financial statements have been condensed or omitted pursuant to rules and regulations of the U.S. Securities and Exchange Commission (the “Commission”). The Company believes that the disclosures in the unaudited condensed consolidated financial statements are adequate to make the information presented not misleading. However, the unaudited condensed consolidated financial statements included herein should be read in conjunction with the financial statements and notes thereto included in the Company’s Annual Report on Form 10-K for the year ended September 30, 2010 filed with the Commission on December 29, 2010. The accompanying consolidated financial statements are prepared using the accrual method of accounting in accordance with accounting principles generally accepted in the United States of America. 2. Summary of Significant Accounting Policies Reclassification Certain reclassifications have been made to conform the2010 amounts to2011 classifications for comparative purposes. Principles of Consolidation The accompanying condensed consolidated financial statements include the accounts of the Single Touch Systems Inc. and its wholly owned subsidiaries, Single Touch Interactive, Inc, and HSN, Inc. (an inactive company formed in New Jersey on August 21, 2001). Intercompany transactions and balances have been eliminated in consolidation. Revenue Recognition The Company recognizes revenue in accordance with Staff Accounting Bulletin (“SAB”) No.101, Revenue Recognition in Financial Statements, as revised by SAB No. 104.As such, the Company recognizes revenue when persuasive evidence of an arrangement exists, title transfer has occurred, the price is fixed or readily determinable and collectability is probable.Sales are recorded net of sales discounts. Revenue is derived from licensing of the Company’s wireless applications to various telecommunication companies. Under the terms of the various licensing agreements, the Company receives a fee, net of revenue sharing and other costs, each time its application is utilized by the end user. Revenue is recognized in the month the application is utilized. The Company records its revenue pursuant to Accounting Standards Codification (“ASC”) Topic 605-45-45, “Reporting Revenue Gross as a Principal versus Net as an Agent.” Advanced licensing fees received with minimum guarantees where the actual period in which the fees are earned can not be determined are recognized in income on the straight line basis over the term of the license in accordance with ASC Topic 928-605-25, “Financial Reporting in the Record and Music Industry.” In addition, the Company also generates income through the development of software for third parties on a contractual basis.Revenue is recognized upon delivery of the software. Accounts Receivable Accounts receivable is reported at the customers’ outstanding balances less any allowance for doubtful accounts.Interest is not accrued on overdue accounts receivable. 9 Table of Contents Single Touch Systems Inc. Allowance for Doubtful Accounts An allowance for doubtful accounts on accounts receivable is charged to operations in amounts sufficient to maintain the allowance for uncollectible accounts at a level management believes is adequate to cover any probable losses.Management determines the adequacy of the allowance based on historical write-off percentages and information collected from individual customers.Accounts receivable are charged off against the allowance when collectability is determined to be permanently impaired. As of March 31, 2011, the Company’s provision for bad debt amounted to $13,463. Property and Equipment Property and equipment are stated at cost.Major renewals and improvements are charged to the asset accounts while replacements, maintenance and repairs that do not improve or extend the lives of the respective assets are expensed.At the time property and equipment are retired or otherwise disposed of, the asset and related accumulated depreciation accounts are relieved of the applicable amounts.Gains or losses from retirements or sales are credited or charged to income. Depreciation is computed on the straight-line and accelerated methods for financial reporting and income tax reporting purposes based upon the following estimated useful lives: Software development 2- 3 years Equipment 5 years Computer hardware 5 years Office furniture 7 years Long-Lived Assets The Company accounts for its long-lived assets in accordance with ASC Topic 360-10-05, “Accounting for the Impairment or Disposal of Long-Lived Assets.”ASC Topic 360-10-05 requires that long-lived assets be reviewed for impairment whenever events or changes in circumstances indicate that the historical cost carrying value of an asset may no longer be appropriate.The Company assesses recoverability of the carrying value of an asset by estimating the future net cash flows expected to result from the asset, including eventual disposition.If the future net cash flows are less than the carrying value of the asset, an impairment loss is recorded equal to the difference between the asset’s carrying value and fair value or disposable value.At March 31, 2011, the Company determined that none of its long-term assets were impaired. Prepaid Royalties The Company’s agreements with licensors and developers generally provide it with exclusive publishing rights and require it to make advance royalty payments that are recouped against royalties due to the licensor or developer based on product sales. Prepaid royalties are amortized on a software application-by-application basis, based on the greater of the proportion of current year sales to total current and estimated future sales or the contractual royalty rate based on actual net product sales. The Company continually evaluates the recoverability of prepaid royalties, and charges to operations the amount that management determines is probable that will not be recouped at the contractual royalty rate in the period in which such determination is made or at the time the Company determines that it will cancel a development project. Prepaid royalties are classified as current and non-current assets based upon estimated net product sales within the next year. Capitalized Software Development Costs The Company capitalizes internal software development costs subsequent to establishing technological feasibility of a software application. Capitalized software development costs represent the costs associated with the internal development of the Company’s software applications. Amortization of such costs is recorded on a software application-by-application basis, based on the greater of the proportion of current year sales to total of current and estimated future sales for the applications or the straight-line method over the remaining estimated useful life of the software application. The Company continually evaluates the recoverability of capitalized software costs and will charge to operations amounts that are deemed unrecoverable for projects it abandons. Issuances Involving Non-cash Consideration All issuances of the Company’s stock for non-cash consideration have been assigned a dollar amount equaling the market value of the shares issued on the date the shares were issued for such services. The non-cash consideration received pertains to employee, professional, and consulting services. Stock Based Compensation The Company accounts for stock-based compensation under ACS Topic 505-50, formerly SFAS No. 123R, "Share-Based Payment” and SFAS No. 148, "Accounting for Stock-Based Compensation - Transition and Disclosure - An amendment to SFAS No. 123.”These standards define a fair value based method of accounting for stock-based compensation. In accordance with SFAS Nos. 123R and 148, the cost of stock-based compensation is measured at the grant date based on the value of the award and is recognized over the vesting period. The value of the stock-based award is determined using the Black-Scholes option-pricing model, whereby compensation cost 10 Table of Contents Single Touch Systems Inc. is the excess of the fair value of the award as determined by the pricing model at the grant date or other measurement date over the amount that must be paid to acquire the stock. The resulting amount is charged to expense on the straight-line basis over the period in which the Company expects to receive the benefit, which is generally the vesting period. During the three months ended and six months ended March 31, 2011, the Company recognized stock based compensation expense of $0 and $3,603,708, respectively, which is included in compensation expense. The $3,603,708 relates to the issuance of 3,000,000 shares of the Company’s common stock to its president in December 2010 valued at $2,700,000 and from the granting of options to employees and consultants to purchase 9,655,000 of the Company’s common stock in December 2010, valued at $903,708. During the three months and six months ended March 31, 2010, the Company recognized stock based compensation expense of $0 and $1,152,625, respectively. The $1,152,625 relates to the granting of a common stock warrant to an advisor. Loss Per Share The Company reports earnings (loss) per share in accordance with ASC Topic 260-10, "Earnings per Share." Basic earnings (loss) per share is computed by dividing income (loss) available to common shareholders by the weighted average number of common shares available. Diluted earnings (loss) per share is computed similar to basic earnings (loss) per share except that the denominator is increased to include the number of additional common shares that would have been outstanding if the potential common shares had been issued and if the additional common shares were dilutive. Diluted earnings (loss) per share has not been presented since the effect of the assumed exercise or conversion of stock options, warrants, and debt to purchase common shares, would have an anti-dilutive effect. Potential common shares as of March 31, 2011 that have been excluded from the computation of diluted net loss per share include 37,836,820 warrants, 18,330,000 options, and $469,182 of debt convertible into 1,268,060 shares of the Company’s common stock.Potential common shares as of March 31, 2010 that have been excluded from the computation of diluted net loss per share include 35,580,145 warrants, 8,675,000 options, and $2,892,957 of debt convertible into 31,263,314 shares of the Company’s common stock. Cash and Cash Equivalents For purpose of the statements of cash flows, the Company considers cash and cash equivalents to include all stable, highly liquid investments with maturities of three months or less. Concentration of Credit Risk The Company primarily transacts its business with one financial institution. The amount on deposit in that one institution may from time-to-time exceed the federally insured limit. During the three and six months ended March 31, 2011, approximately 93% of the Company’s revenue was generated from contracts with one customer. During the three months and six months ended March 31, 2010, approximately 40% of the Company’s revenue was generated from the same customer.The Company had a total of 15 customers during the six months ended March 31, 2011 as compared to 17 customers during the six month period ended March 31, 2010. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affects the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. Convertible Debentures If the conversion feature of conventional convertible debt provides for a rate of conversion that is below market value, this feature is characterized as a beneficial conversion feature (“BCF”).A BCF is recorded by the Company as a debt discount pursuant to ASC Topic 470-20 “Debt with Conversion and Other Options.” In those circumstances, the convertible debt is recorded net of the discount related to the BCF and the Company amortizes the discount to interest expense or equity (if the debt is due to a related party), over the life of the debt using the effective interest method. Income Taxes The Company accounts for its income taxes under the provisions of ASC Topic 740,”Income Taxes” (formerly SFAS No. 109). The method of accounting for income taxes under ASC 740 is an asset and liability method. The asset and liability method requires the recognition of deferred tax liabilities and assets for the expected future tax consequences of temporary differences between tax bases and financial reporting bases of other assets andliabilities. 11 Table of Contents Single Touch Systems Inc. Recent Accounting Pronouncements In January 2011, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update 2011-01 (ASU 2011-01) Receivables (Topic 310): “Deferral of the Effective Date of Disclosures about Troubled Debt Restructurings” in Update No. 2010-20.ASU 2011-01 temporarily delays the effective date of the disclosures about troubled debt restructurings.The effective date of the new disclosures about troubled debt restructurings for public entities and the guidance for determining what constitutes a troubled debt restructuring will then be coordinated.Currently, the guidance is anticipated to be effective for interim and annual period ending after June 15, 2011.The Company does not expect the provisions of ASU 2011-01 to have a material effect on its financial position, results of operations or cash flows. Other pronouncements issued by the FASB or other authoritative accounting standards groups with future effective dates are either not applicable or are not expected to be significant to the financial statements of the Company. 3. Accounts Receivable Fees earned but not paid as of March31, 2011, net of any revenue sharing and provision for bad debt, amounted to $732,530. Of this amount $38,651 is due from Activate, Inc., a related party. 4. Property and Equipment The following is a summary of property and equipment at March 31, 2011: Computer hardware $ Equipment Office furniture Less: accumulated depreciation ) $ Depreciation expense for the three months ended March 31, 2011 and 2010 was $24,287 and $24,250, respectively. Depreciation expense for the six months ended March 31, 2011 and 2010 was $46,537 and $48,955, respectively. 5. Capitalized Software Development Costs The following is a summary of capitalized software development costs at March 31, 2011: Beginning balance – Oct 1, 2010 $ Additions Amortization ) Charge-offs - Ending balance $ Amortization expense for the three months ended March 31, 2011 and 2010 was $99,568 and $82,736 respectively.Amortization expense for the six months ended March 31, 2011 and 2010was $185,327 and $204,958, respectively. Amortization expense for the remaining estimated lives of these costs are as follows: Period ending March 31, $ $ 6. Intangible Assets On June 2, 2009, the Company entered into an Intellectual Property Rights Purchase and Transfer Agreement (“Agreement”) with Streamworks Technologies, Inc., a Delaware corporation (“Streamworks”). Pursuant to the Agreement, the Company acquired a portfolio of sixteen patents and patent applications related primarily to the management, streaming and routing of electronic media. In consideration for the portfolio, Streamworks received 3,666,667 common shares of the Company and warrants to purchase 1,833,334 shares of the Company’s common stock at an exercise price of $2.30 per share for a period of two years. The Company valued the intellectual property at the fair value of the common shares and warrants provided totaling $5,470,851. The property purchased had not reached technological feasibility. Therefore, the Company valued the technology at its estimated fair value of $104,418 and recognized an impairment loss during the year ended September 30, 2009 of $5,366,433. The Company is amortizing the technology’s estimated fair value of $104,418 over 12 Table of Contents Single Touch Systems Inc. its seven year estimated life. The Company incurred additional legal fees associated with the patent applications during the year ended September 30, 2010 of $37,163. Costs associated with patent applications are not being amortized. Upon the issuance of a patent, its respective cost will be amortized over the patent’s estimated useful life. Costs associated with abandoned applications are charged to operations.On March 30, 2010, the Company was issued US Patent 7,689,706 “System and Method for Streaming Media”. The costs associated with this patent of $25,225 are being amortized over the patent’s estimated useful life of 7 years. On December 14, 2009, the Company’s president assigned all of his rights in a patent and various patent applications for a total of $244,840, which represented the total legal fees he incurred relating to the property transferred. Of the $244,840 total, $42,368 is allocated to the cost of the patent and $202,472 is allocated to the various patent applications.The Company incurred additional legal fees associated with the patent applications during the three months ended December 31, 2009 of $42,368. Costs associated with patent applications are not being amortized. Upon the issuance of a patent, its respective costs will be amortized over the patent’s estimated useful life. Costs associated with abandoned applications are charged to operations. On March 15, 2010, the Company purchased six patents and three patent applications from an unrelated third party for $900,000 of which $550,000 was paid on the execution of the purchase agreement. $175,000 was due on or before March 15, 2011and was paid timely. The final installment of $175,000 is due on or before March 15, 2012. As the agreement did not provide for any stated interest on the payments, the Company was required to impute interest on the payment stream. The Company present valued the payments at $831,394 using an effective interest rate of 15% in its computation. Of the $831,394, $706,685 was allocated to the purchased patents and $124,709 was allocated to the patent applications. The patents are being amortized over 7 years. The value assigned to the patent applications is not being amortized. Upon the issuance of a patent, its respective cost will be amortized over the patent’s estimated useful life. Costs associated with abandoned applications are charged to operations.The Company granted the Seller a license to utilize all acquired patents over their respective lives on a world-wide basis for no consideration. In addition, the Company is required to reserve for the Seller ten abbreviated dialing codes for a five year period. In January 2011, the Company was issued US Patent 7,865,181 “Searching for mobile content” and US Patent 7,865,182 “Over the air provisioning of mobile device settings”. The costs associated with these patents totaling $29,254 are being amortized over the patent’s estimated useful life of 7 years. Amortization charged to operations for the three months ended March 31, 2011 and 2010 was $33,430 and $7,893, respectively, Amortization charged to operations for the six months ended March 31, 2011 and 2010 was $62,708 and $11,821, respectively. A summary of patent costs subject to amortization at March 31, 2011 is as follows: Patent costs $ Less accumulated amortization ) $ A schedule of amortization expense over the estimated life of the patents is as follows: Period Ending March 31, $ Thereafter $ 7. Income Taxes As of March 31, 2011, for income tax purposes, the Company has unused operating loss carryforwards of approximately $29,500,000, which may provide future federal tax benefits of approximately $10,049,000 which expire in various years through 2030 and future state tax benefits of approximately $456,000 which expire in various years through 2021. An allowance of$10,505,000 has been provided to reduce the tax benefits accrued by the Company for these operating losses to zero as it cannot be determined when, or if, the tax benefits derived from these losses will materialize. Timing differences between expenses deducted for income tax and deducted for financial reporting purposes are insignificant and have no material impact on the differences in the reporting of income taxes. The provisions for income tax expense for the six months ended March 31, 2011 and 2010 are as follows: 13 Table of Contents Single Touch Systems Inc. Current Federal $
